77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sergio HAGLER, Jr., Plaintiff-Appellant,v.Geraldine MIRO, Warden;  G. Best, Lieutenant;  Betsy E.Albritton, Captain;  A. Vaughn, CorrectionalOfficer, Defendants-Appellees.
No. 95-7278.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   Cameron McGowan Currie, District Judge.  (CA-95-1471-2-22AJ)
Charles Sergio Hagler, Jr., Appellant Pro Se.
D.S.C.
DISMISSED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief without prejudice on his 42 U.S.C. § 1983 (1988) complaint.   We dismiss the appeal based upon our decision in Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).   Dismissals without prejudice are not appealable if the Appellant could save the action by amending the complaint.   Because Hagler could amend to allege a significant mental or physical injury, the dismissal without prejudice is not appealable.   See id.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.